Citation Nr: 0903066	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ventricular 
hypertrophy with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1973 to March 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO denied 
confirmed and continued the denial of service connection for 
left ventricular hypertrophy with hypertension which the RO 
originally denied in an October 2002 rating decision.  

In a December 2006 letter, the appellant indicated that he 
desired a Board hearing in Washington, D.C.  A November 2008 
letter from the Board notified him that the requested hearing 
had been scheduled for a date in January 2009.  The appellant 
failed to appear for his scheduled hearing.  As the claims 
file does not reflect that the letter was returned as 
undeliverable, and the appellant has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further RO action on the claim for 
service connection, on the merits is warranted. 

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hypertension was not diagnosed in service or on the February 
1975 separation examination.  The veteran's blood pressure 
was 112/68 on his January 1973 entrance examination and 
138/36 on his separation examination. 

However, an August 2008 medical opinion from A.M. Gordon, 
M.D., indicated that it was more likely than not that the 
earlier blood pressure elevation that occurred from discharge 
from service and the symptoms that the veteran suffered 
during the presumptive period were indicators of the 
veteran's current diagnosis of hypertension and its 
subsequent effect on the heart and kidneys.  In making such 
statement, Dr. Gordon referenced a note dated June 21, 1988, 
in which the veteran reportedly described symptoms of leg 
weakness, pre-syncope, and dizziness and lower extremity 
edema, dating back to 1975-1976, within a year of service 
discharge.  The Board has been unable to locate this note in 
the file.  However, VA medical records dated in 1988 appear 
to suggest that the onset of such symptoms was during the 
1980s.  

The Board notes that the veteran has yet to undergo a VA 
examination.  Given the foregoing, the Board finds that 
further medical opinion evidence is needed to resolve the 
claim for service connection for left ventricular hypertrophy 
with hypertension.  

While hypertension was not diagnosed in service or on the 
February 1975 separation examination, and blood pressure was 
normal on the separation examination, the threshold for 
determining whether the evidence "indicates" that there "may" 
be a nexus between a current disability and an in-service 
event, injury, or disease is a low one.  McLendon, 20 Vet. 
App. at 83.  In this case, the Board finds that the post-
service hypertension and Dr. Gordon's statement as to a 
possible nexus between the two are sufficient to warrant a VA 
examination to obtain a medical nexus opinion. 

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
well result in denial of the claims (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for 
left ventricular hypertrophy with hypertension.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should ensure that 
its letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection- 
particularly, disability ratings and effective dates-as 
appropriate.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for 
service connection for left ventricular hypertrophy with 
hypertension. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for left 
ventricular hypertrophy with 
hypertension.  The RO should explain the 
type of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should also clearly explain 
to the veteran that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo a 
general medical VA examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the veteran's 
left ventricular hypertrophy with 
hypertension is medically related to the 
veteran's military service.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for left ventricular 
hypertrophy with hypertension.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
consider each claim in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




